Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 6 rejected under 35 U.S.C. 103 as being unpatentable over Goktepeli (U.S. Patent Pub. No. 2016/0300729) of record, in view of Dutartre (U.S. Patent Pub. No. 2017/0103913) of record, in view of Sakamoto (U.S. Patent Pub. No. 2013/0207175) of record.
	Regarding Claim 1
	FIG. 3 of Goktepeli discloses a high-resistivity silicon-on-insulator (SOI) substrate [0030], comprising: a semiconductor substrate (110); a trap-rich region (410) made of polysilicon [0031] arranged over the semiconductor substrate; an insulator layer (210) arranged over the polysilicon layer; and an active semiconductor layer (310) arranged 
Goktepeli fails to disclose the polysilicon trap-rich region comprises “a first polysilicon layer arranged over the semiconductor substrate; a second polysilicon layer arranged over the first polysilicon layer; a third polysilicon layer arranged over the second polysilicon layer”; “the second polysilicon layer has an elevated concentration of oxygen compared to the first and third polysilicon layers”; “the first polysilicon layer is a continuously connected layer completely covering the semiconductor substrate, wherein the second polysilicon layer is a continuously connected layer completely covering the first polysilicon layer, and wherein the third polysilicon layer is a continuously connected layer completely covering the second polysilicon layer”.
	FIG. 5 of Dutartre discloses a similar trap-rich polysilicon structure, comprising a first polysilicon layer (4) arranged over the semiconductor substrate (1); a second polysilicon layer (12) arranged over the first polysilicon layer; a third polysilicon layer (14) arranged over the second polysilicon layer, wherein the first polysilicon layer is a continuously connected layer completely covering the semiconductor substrate, the second polysilicon layer is a continuously connected layer completely covering the first polysilicon layer, and the third polysilicon layer is a continuously connected layer completely covering the second polysilicon layer. 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Goktepeli, as taught by Dutartre. The ordinary artisan would have been motivated to modify Goktepeli in the above manner for the purpose of improving trapping of charges (Para. 15 of Dutartre).

	FIG. 3 of Sakamoto discloses a similar polysilicon trap-rich structure, comprising a first polysilicon layer (4b) arranged over the semiconductor substrate (2); a second polysilicon layer (4a) arranged over the first polysilicon layer; a third polysilicon layer (4c) arranged over the second polysilicon layer; wherein the second polysilicon layer has an elevated concentration of oxygen compared to the first and third polysilicon layers [0033]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Goktepeli, as taught by Sakamoto. The ordinary artisan would have been motivated to modify Goktepeli in the above manner for the purpose of improving charge storage (Para. 29 of Sakamoto).

	Regarding Claim 2
	FIG. 3 of Sakamoto discloses a native oxide layer (3) between the semiconductor substrate and the first polysilicon layer [0041].

	Regarding Claim 3
	FIG. 3 of Sakamoto discloses the first polysilicon layer (4b) has a first thickness, and wherein the second polysilicon layer (4a) has a second thickness less than the first thickness.


	FIG. 3 of Sakamoto discloses the third polysilicon layer (4c) has a third thickness that is greater than the first thickness and is greater than the second thickness.

	Regarding Claim 6
	FIG. 3 of Goktepeli discloses a transistor device [0010] arranged over the active semiconductor layer, wherein source/drain regions (112/113) of the transistor device are arranged within the active semiconductor layer (310).

Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Goktepeli, Dutartre and Sakamoto, in view of Lee (U.S. Patent Pub. No. 2012/0001267) of record.
	Regarding Claim 5
	Goktepeli as modified by Dutartre and Sakamoto discloses Claim 1. 
Goktepeli as modified by Dutartre and Sakamoto fails to explicitly disclose “the first polysilicon layer has a first average grain size, and wherein the second polysilicon layer has a second average grain size that is less than the first average grain size”.
	However, Sakamoto discloses the second polysilicon layer has an elevated concentration of oxygen compared to the first and third polysilicon layers; and the grain size of polysilicon reduces as the concentration of the grain adjustment impurities such as carbon and oxygen increases. FIG. 11 and Para. 53 of Lee provide documentary evidence.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Goktepeli, as taught by Lee. The .	

Claims 21-23, 25 and 28 rejected under 35 U.S.C. 103 as being unpatentable over Goktepeli, in view of Sakamoto, in view of Lee (U.S. Patent Pub. No. 2012/0001267) of record.
	Regarding Claim 21
	FIG. 3 of Goktepeli discloses a high-resistivity silicon-on-insulator (SOI) substrate comprising: a semiconductor substrate (110); an insulator layer (210) over the semiconductor substrate; a trap-rich polysilicon structure (410) arranged between the insulator layer and the semiconductor substrate; a semiconductor active laver (310) arranged over the insulator laver and the trap-rich polysilicon structure; and semiconductor devices [0030] arranged on and/or within the semiconductor active layer.
Goktepeli fails to disclose the trap-rich polysilicon structure comprises “a lower polysilicon layer; a lower oxygen-doped polysilicon layer arranged over the lower polysilicon layer; and an upper polysilicon layer arranged over the lower oxygen-doped polysilicon layer”; “the lower oxygen-doped polysilicon layer has a smaller average grain size than the lower and upper polysilicon layers”.
	FIG. 3 of Sakamoto discloses a similar trap-rich polysilicon structure, comprising a lower polysilicon layer (4b); a lower oxygen-doped [0033] polysilicon layer (4a) arranged over the first polysilicon layer; an upper polysilicon layer (4c) arranged over the lower oxygen-doped polysilicon layer. The limitation “doped” is considered to be a 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Goktepeli, as taught by Sakamoto. The ordinary artisan would have been motivated to modify Goktepeli in the above manner for the purpose of improving charge storage (Para. 29 of Sakamoto).
Goktepeli as modified by Sakamoto fails to disclose “the lower oxygen-doped polysilicon layer has a smaller average grain size than the lower and upper polysilicon layers”.
	However, Sakamoto discloses the lower oxygen-doped polysilicon layer has a higher concentration of oxygen; and the grain size of polysilicon reduces as the concentration of the grain adjustment impurities such as carbon and oxygen increases. FIG. 11 and Para. 53 of Lee provide documentary evidence.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Goktepeli, as taught by Lee, such that the lower oxygen-doped polysilicon layer has a smaller average grain size than the lower and upper polysilicon layers. The ordinary artisan would have been motivated to 

	Regarding Claim 22
	FIG. 3 of Sakamoto discloses the lower oxygen-doped polysilicon layer (4a) is thinner than the lower polysilicon layer (4b) and the upper polysilicon layer (4c).

	Regarding Claim 23
	FIG. 3 of Sakamoto discloses the lower oxygen-doped polysilicon layer has an elevated concentration of oxygen compared to the lower and upper polysilicon layers [0033].

	Regarding Claim 25
	FIG. 3 of Sakamoto discloses a native oxide layer (3) between the semiconductor substrate and the trap-rich polysilicon structure [0041].

	Regarding Claim 28
	FIG. 3 of Goktepeli discloses the semiconductor devices comprise source/drain regions (112/113) that are arranged completely over the trap-rich polysilicon structure (410).
	
Allowable Subject Matter
Claims 7-13 are allowed.

Claim Objection
Claims 26 and 27 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments with respect to Claims 1 and 21 have been considered but they are not persuasive. With respect to Claim 1, FIG. 3 of Goktepeli discloses the polysilicon trap-rich region is a continuously connected layer completely covering the semiconductor substrate. FIG. 5 of Dutartre discloses the first polysilicon layer is a continuously connected layer completely covering the semiconductor substrate, the second polysilicon layer is a continuously connected layer completely covering the first polysilicon layer, and the third polysilicon layer is a continuously connected layer completely covering the second polysilicon layer. With respect to Claim 21, FIG. 3 of Goktepeli discloses a semiconductor active laver (310) arranged over the insulator laver and the trap-rich polysilicon structure; and semiconductor devices [0030] arranged on and/or within the semiconductor active layer.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892